This action for damages is based upon an alleged wrongful and unlawful search of the plaintiff's premises by the sheriff of Jefferson county, Ala., through his deputies Smith and Cole. From a judgment in favor of plaintiff against the defendant sheriff and his official bond, this appeal is taken, and is here submitted upon motion to affirm. There is no bill of exceptions, and no errors are assigned as required by law. The motion is granted, and the judgment of the lower court is accordingly affirmed.
Affirmed.